Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered December 2, 2002, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*597The defendant’s constitutional challenge to his adjudication as a mandatory persistent violent felony offender is unpreserved for appellate review (see People v Oliver, 63 NY2d 973 [1984]; People v Reddick, 1 AD3d 385 [2003]; People v De Santis, 108 AD2d 821 [1985]; People v Cates, 104 AD2d 895 [1984]), and, in any event, without merit (see People v Mastropietro, 198 AD2d 443 [1993]; People v Thompson, 105 AD2d 762 [1984]; People v Kepple, 98 AD2d 783 [1983]). Adams, J.E, Cozier, Ritter and Skelos, JJ., concur.